Question Time (Council)
The next item is Question Time (B6-0475/2008).
The following questions are addressed to the Council.
I am sorry to say that we are short of time, but I intend to suspend the sitting at 19.00 as planned. Mr Jouyet has been here all afternoon, as has Mrs Ferrero-Waldner.
Subject: Progress on the 'Blue Card'
At this mid-point of the French Presidency, what progress can the Council report on the 'Blue Card' and the related priorities of skilled migration and circular migration?
Mr President, I should like to say to Mr Moraes that the proposal for a directive on the conditions for entry and residence of third-country nationals for highly qualified employment - the 'Blue Card' Directive - was presented by the Commission to the Council in October 2007, as he is moreover aware.
The aim of this proposal is to encourage highly qualified third-country nationals to settle in the European Union. In order to make the EU more attractive, this proposal establishes common criteria for their admission, recognises equal treatment with EU nationals in several areas, and offers Blue Card holders opportunities to move about within the Union.
As you know, this proposal is one of the priorities of the French Presidency within the framework of the Pact on Immigration and Asylum. On 25 September, the Council gave its support to this initiative on the basis of a compromise proposed by the Presidency. This compromise focused, on the one hand, on the definition of higher professional qualifications and of higher education qualifications, and, on the other, on the relationship with national law; lastly, it focused on the minimum salary threshold for which a derogation is provided for in case of specific need within a profession.
The Council has given the Permanent Representatives Committee the task of finalising the examination of the text, with a view to arriving at a proposal very quickly, and final adoption will be able to take place after your opinion on this proposal has been adopted. I believe this will be possible within the context of the November plenary.
Thank you for that comprehensive answer. The Blue Card could be a great achievement if it is comprehensive, if it is fair and balanced. In that respect, may I ask the Council how to avoid the issue of brain drain, or cherry-picking of the best workers not just from developing countries but from emerging economies as well? Will there be some connection between EU governments, the Commission and the governments - particularly the labour ministries of those countries - to ensure that, while we get the best workers and we compete for the best workers, we do not then drain those emerging and developing economies of some of their best people; that we monitor this issue and preserve freedom of choice, but that we get the Blue Card right, because it could be a very positive development for this place?
(DE) I should just like to return to one specific point. In the past, we repeatedly had the problem that, whilst on the one hand we were stating, from the European point of view, that we needed skilled immigrants, on the other hand we were still always very restrictive.
Is there a credible comparison between the attractiveness of the US Green Card and comparable systems, and what we want to do in Europe?
President-in-Office of the Council. - (FR) Mr President, I think this is precisely what we are trying to do: to reconcile the fact that Europe always needs immigrants. We are clearly going to be at a disadvantage demographically and in terms of attractiveness in comparison with other regions of the world and we must therefore maintain an open policy both within the European Union and towards real emerging countries and, within that framework, we must make sure, on the one hand, that we have a legal framework for economic migrants and, on the other hand, that we strike balanced agreements with the countries of origin by combining our uptake capacity and preventing a brain drain as far as they are concerned.
I think that to take account of the new phenomena of economic migration and to give them a framework is one of the most innovative elements of the Pact on Immigration and Asylum accepted by the 27 Member States. In answer to the honourable Member's question: yes, we shall try in this area to follow some of what has been done in the United States in an intelligent and efficient manner.
Subject: Effects of hazard-based approach on food prices and pest resistance
Assuming that a hazard-based approach will reduce the number of pesticides on the market, what does the Council consider will be the future outcome on pest resistance and the consequential crop production in the EU, effects on food prices/security and the consequences for the developing world? (Some experts believe that the EU will source more food from the developing world, resulting in increased food prices there with a consequential effect on those on the edge of poverty.)
President-in-Office of the Council. - (FR) As far as plant protection products are concerned, a 'pesticides' package has been tabled in the Council, the aim of which is to revise regulations governing the placing on the market of such products and introduce a directive governing their sustainable use.
The objective is to ensure that the use of pesticides is compatible with environmental conservation and with health protection and we must of course take account of the impact of the package on pest resistance. It was on this basis that the Council agreed a common position on 15 September.
This position makes provision for active ingredients used in pesticides to be approved following an assessment of the dangers and risks which they pose to human and animal health and to the environment.
This challenge is an important one. Here too we need to protect our citizens, because there are dangerous substances, such as carcinogenic substances, mutagenic substances and substances which are toxic to reproduction or which may disrupt the endocrine system and should not therefore be used. The Council has also taken account of the impact on agricultural production, because the Council is determined to ensure that the new legislation has no adverse repercussions on costs or on the availability of foodstuffs in Europe or in other regions of the world.
On the contrary, the review of legislation on pesticides and plant health protection should strengthen the free circulation of products, with mutual recognition of product approvals in the same zone and more rational procedures for approving active ingredients at European level, all of which should help to modernise European agriculture and improve the protection of our consumers and citizens.
Can I assure the minister that we all want to look after the citizens' health and the environment, but does the Council agree with the call for a European Commission impact assessment on the effects of food production and food supply because of this legislation in each Member State? The fact that the European Commission has failed to do this to date is totally unacceptable.
Would the Council agree that, without proper up-to-date information, we cannot be expected to make informed choices and decisions?
Following up the last question, what is it that the Council has to fear about a proper impact assessment so that we might know the real impact of your proposals on food production in Europe? This affects both producers and consumers. Producers and consumers have a lot to lose if pesticides, which presently are vital to crop production, are removed with no available substitute. What, for example, are potato-growers in northern Europe with their wet climate to do when there is no substitute to deal with potato blight? Are we simply to say 'Too bad'? Are we to say to our consumers, 'Let's import from countries which have no regard for pesticide controls'? Really, is it not time to reconsider and to make a proper impact assessment on these proposals?
Can I support the last two comments in relation to an impact assessment? I would have thought there is much to gain from both the Commission and Council point of view if you have evidence that helps you through an impact assessment. I know the Irish blight is a long-told story, but it is a very significant problem and I think you need to address it, not just from a producer perspective but bearing in mind that this has implications for food prices, for availability, and also that we are going to import a product that is produced using chemicals that Europe will ban.
Tell me that makes sense, because I do not see it.
President-in-Office of the Council. - (FR) My thanks to Mr Aylward, Mr Allister and Mrs McGuinness for their questions. For us, the objective is to achieve agreement on this delicate subject at second reading before the end of the year, with formal adoption by the European Parliament during the December part-session. A trilogue has been planned between the Commission, the Council and Parliament in order to marry the different points of view expressed and, within this framework, it seems highly logical to me for impact assessments to be carried out in order to establish the impact of these regulations both on production methods and on consumer protection. I have no doubt that they will give us a better idea of the impact of these directives.
Subject: Accessing funding under EU Research Technology and Development Programmes
What initiatives is the Council putting in place to ensure that European businesses are fully aware of how to draw down funding under EU Research Technology and Development programmes, which are to be worth over €55bn to EU businesses between 2007 and 2013?
President-in-Office of the Council. - (FR) Mr President, may I say in reply to Mr Ó Neachtain that, since the first framework programme for research was adopted, the Council has introduced a set of measures to improve access to information for enterprises. These measures should allow enterprises to be fully aware of how to draw down funding under European framework programmes for research and development.
There is, for example, the Cordis website, which is a type of electronic tool created to facilitate the proposition of European technological research and development projects. Enterprises can access all the necessary information on European programmes and on the main national and regional players in the various Member States. The site has a practical guide to sources of funding for research and innovation.
There is also a network of national contact points which has been set up to improve access to information for enterprises and which is supported within the framework of the seventh research and development programme and the framework programme for competitiveness and innovation. The aim of this network, therefore, is to facilitate information which is as personalised and as decentralised as possible, by establishing contacts between various institutions, be they national ministries, universities, research centres or firms of private consultants.
Finally, we have published guidelines on the use of funds under the Seventh Framework Programme for research and on the use of the Structural Funds which can be used in the research sector. These guidelines provide essential information to enterprises and we also know that it is this information and these multiple sources of information that allow our enterprises to compete for the instruments implemented by the European Union.
(GA) Mr President-in-Office of the Council, I thank you for your comprehensive answer. However, I should like to ask if the Council can state how applications under the development programme can be dealt with more effectively, and if it has any plans to ensure we receive answers quicker. How do you think this ought be done?
(ES) Mr President, in both the Seventh Framework Programme and the Competitiveness and Innovation Framework Programme, one of our objectives was to encourage the participation of small and medium-sized enterprises.
As two years have passed since the adoption of these programmes, could the Council tell us whether the participation of small and medium-sized enterprises in the Member States is improving in comparison, for example, to previous framework programmes?
Could the Council please confirm that under FP7 the whole application procedure was to be made much more user friendly, that this has in fact happened, and that it is also transparent so that businesses generally know how to draw down funding and how to respond to calls in relation to monies available under FP7?
President-in-Office of the Council. - (FR) I will be perfectly frank with Mr Ó Neachtain: given the items which will already be on the agenda for the European Council in December, I do not think that this question will be raised at the European Council, despite the challenge which it represents. It needs to be raised in the Research and Competitiveness Councils. My feeling is that a great deal has already been done to improve the information system.
In reply to Mrs Riera, I think that a great deal still needs to be done. A political agreement on communication will be adopted tomorrow by the Commission, the Council and Parliament in order to publicise European actions more widely.
I think this is an important step, but I think that what is important beyond that - and Mrs Doyle is right to insist on this, as is Mrs Riera - is that we multiply the practical information points. I believe that this House has a very important supervisory role in ensuring that these practical information points are developed still further from the point of view of who they should be directed at and what procedure should be used.
Subject: Emergency relief following natural disasters
What proposals have been brought forward by the Council Presidency to expand and improve the operation of emergency relief assistance in the EU following natural disasters, flooding, fires, etc?
President-in-Office of the Council. - (FR) To reply to Mr Crowley, Europe has suffered an increasing number of disasters and major crises over recent years. The forest fires and floods which hit several European countries recently have demonstrated that it is vital that we improve the efficiency and capacity of the European Union's response to emergences. This too needs to be done in a spirit of solidarity and protection for our citizens. We need solidarity and unity and we need to protect citizens inside and outside the European Union. That is why the Presidency's priorities included strengthening the European Union's response capacity to disasters and crises.
Starting from existing Community resources, especially the Community's civil protection mechanism, we need to proceed through various stages of response to disasters. Firstly, we need prevention, research and information. We need to step up work to implement early warning systems. Secondly, we need to prepare for crises, which means strengthening management and response capacities and coordination between the agencies involved at Community and international level. Through intervention we hope to increase the capacity to provide European humanitarian aid and civil protection and thus improve the Community civil protection mechanism around a more operational centre.
There are therefore different competent working parties studying these topics within the framework of the Council and the Council will consider this work before the end of the year. For the honourable Members' information, the Presidency will be organising a civil protection exercise on 4 and 6 November involving all the directors-general of civil protection in the Member States. This will allow us to see on the ground what progress is needed in this very important sector.
With regard to the coordination of activities, obviously this is the most important aspect as we saw last year with the forest fires that spread from Greece into Italy and into parts of Slovenia, or with the flooding of the Danube at different times that did not just have an impact in Austria but in other countries alongside.
Is there a proposal to set up a coordination unit that will be permanently operable at some central point to help coordinate these cross-border natural disasters that have an impact right across the Union?
(DE) Mr President-in-Office of the Council, the coordination of aid measures is one aspect; the other is whether it remains apparent to European citizens that it is the European Union that is involved, not just the Member States - that Europe is actually doing something for individual people at local level.
Minister, could I direct you to the entry threshold under the EU Solidarity Fund. It is set, as I understand it, at something like EUR 3 billion. It is set at the same level for a large country as for a small region and a large region. In consequence, you can have a level of devastation from flooding such as we had in Northern Ireland this summer where it is very extensive in that specific region yet, because it falls below the threshold and does not extend to the whole nation, there is no access to the EU Solidarity Fund. Is that fair? Does that not need to be looked at, and do you not also need to look at the foolish hoops which agricultural producers in particular have to jump through in order to try and access this funding?
President-in-Office of the Council. - (FR) Firstly, in reply to Mr Crowley, I do believe that it truly is the Presidency's ambition to arrive at the point where there is a coordination centre which is as operational as possible. That is what we are hoping for. The problem is that we need to strike a balance here between those who want more coordination, as is the case with the Presidency, and the Member States who are more attached to the role of subsidiarity, including in this sector. Ultimately, to be perfectly clear, the Presidency will work within the framework of the Council towards enhanced coordination and - in reply to Mr Rack - more visible coordination because - as Mr Rack rightly says - we need to safeguard the visibility of the European Union.
In reply to Mr Allister, as far as the European Solidarity Fund is concerned, I am well aware of the attention which we need to pay to Northern Ireland in connection with a number of natural disasters. I have no information about discrimination against it but I shall of course ensure, with the Council services, that the Solidarity Fund is used as quickly and equitably as possible, depending on the regions, both at European level and at Member State level.
Subject: Food security in an unequal partnership
As the EU pledges to continue to introduce initiatives to ensure security of food supply to the developing world, what is the Council doing about developing world allegations that the EU is exploiting an unequal partnership, firstly through the negotiation of trade deals that are, in the words of the UN Economic Commission for Africa, 'not sufficiently inclusive' and 'lacking in transparency' and that allow the EU to benefit from the African countries' lack of capacity to handle legal complexities and secondly by securing European food supply at the expense of, among others, West African fisheries?
President-in-Office of the Council. - (FR) In reply to Mr Ryan, as you know, the Cotonou Agreement introduced a new partnership between the European Union and the 78 ACP countries on 23 June 2000. These new agreements should foster a global approach to relations between the European Union and these countries based on a commercial approach to goods and services, flanking measures, measures to promote regional integration and the fact that these commercial measures must comply with the rules of the World Trade Organisation. A number of interim agreements were initialled at the end of 2007 which, as the Council underlined in its conclusions in May 2008, addressed the risk of disruption to trade, which was an important concern.
It is perfectly clear that the process of negotiating full regional economic partnership agreements is one of the Council's main priorities. The Council has, moreover, adopted a new series of conclusions on economic partnership agreements - the fourth since 2006 - reiterating that the purpose of these WTO-compatible agreements is to support development. There is therefore still a consensus of views within the Council on this important question and a shared intention to achieve full regional economic partnership agreements which will bring about sustainable economic development in ACP countries.
The security of food supply is at the heart of the joint discussions, according to the information from the committee in charge of negotiations. There has been steady progress at regional level and it is still our objective to conclude full regional agreements as quickly as possible.
As far as partnership agreements in the fisheries sector are concerned, I would remind the House that, following the Council's conclusions in July 2004, the Community has introduced a new type of bilateral agreement. What concerns me is that, firstly, fishing opportunities should - and we hope will - be allocated to Community vessels on the basis of transparent scientific opinions and, secondly, that part of the financial contribution by the Community set out in the so-called sectoral support agreements should be used to develop the fisheries sector of the partner coastal state, so as to establish responsible and sustainable fisheries.
Finally, what we must remember is that we need interim agreements, but we must proceed as quickly as possible towards complete economic partnership agreements, which is what all the members of the Council are working on.
What transparency measures can the Council put in place to ensure the maximum effectiveness, not just of trade deals, but also of aid to and for the developing world?
Considering that you hear one side from the Commission about EPAs and then you hear a lot of criticism from NGOs about EPAs, it is very difficult to find out who is correct on this and who is really benefiting from it. But certainly there is consistent criticism and lack of transparency in these EPAs. I would just ask you to comment on that.
In relation to the West African fisheries, could I put it to the presidency that these fisheries agreements, albeit bilateral, need far more monitoring and revisiting by the EU and the Commission to ensure that severe poverty and debt in these third countries do not put unsustainable and irresistible pressure to sign up to these lucrative agreements which often, and generally, result in seriously unsustainable and irresponsible exploitation of the resources? I think there is a big question mark about what Europe is doing here. Could the presidency please comment?
(ES) Mr President, I wish to reiterate Mrs Doyle's question, but I want to put it in a slightly different way.
Administration of the Western Saharan fisheries was transferred to Morocco some twenty years or so ago. There has been no pressure there. Fishing in that area by the European Union has been minimal, but there has been a problem with poor administration of the fisheries.
My question is as follows: what measures can we take to help countries that are in charge of fisheries in order to ensure effective monitoring? It is not enough to simply not sign fisheries agreements. If there is no effective monitoring of fisheries, there will always be problems.
Can the European Union do something to help these countries to effectively monitor their fisheries and to avoid depleting their resources, as is currently happening?
President-in-Office of the Council. - (FR) I think that, as far as transparency is concerned, these agreements should be highly transparent. I personally have no comments to make on any lack of transparency. What we have to bear in mind is that we are in a transitional phase with these interim agreements. They are not wholly satisfactory, but we cannot do otherwise in light of the WTO rules.
Secondly, the honourable Member is right: the countries which concluded them are critical of such agreements. There is always criticism of the efficacy of development aid. We are working with the Commission to ensure that these aid mechanisms and these support mechanisms are more transparent, that is clear.
Thirdly, what we want is to move towards global agreements which encompass all stakeholders and the representatives of civil society in the partner countries.
Fourthly, as far as fisheries along the coast of West Africa are concerned, I believe that Mrs Doyle is right. We obviously need to ensure that there will always be sustainable development and, come what may, agreements which remain bilateral must not exert excessive pressure. As the honourable Member pointed out, we must keep effective measures in place to control fisheries resources. It is not easy. Naturally we must take account of the state of economic development and help these countries to become better integrated into international trade zones.
Question No 6 has been ruled inadmissible as it is similar to a question answered at the September II part-session.
Subject: Air safety
In view of the rise in recent months in the number of air travel accidents in different parts of the world, can the Council state whether it believes the existing international rules and procedures for air safety are sufficient or whether it favours presenting new initiatives aimed at ensuring the safety of citizens in air transport both within the EU and outside its airspace?
President-in-Office of the Council. - (FR) Mr President, in reply to Mr Medina Ortega, air travel is still one of the safest means of transport, but it is true - and I understand everyone's feelings - that some accidents, especially that which occurred in Spain this summer, remind us of the extremely tragic consequences of such accidents.
Improving the safety of airline passengers is still one of the Council's main priorities. I would remind the House that there is a regulation, adopted by Parliament and the Council, establishing a black list of airline companies at risk. This regulation allows aircraft considered unsafe to be prevented from using Community airspace and is an effective means of improving the application of international safety standards in countries in which the Commission considers that the minimum safety rules are not being respected. This list is regularly updated.
In this fundamental sector of air traffic safety, another important element is the establishment of the European Aviation Safety Agency, whose mission is to promote the highest possible level of safety and environmental protection by civil aviation. The Community institutions have also addressed cases of aircraft operated within the Community by third country carriers, i.e. carriers outside the Community, and Community rules have been laid down for granting crew licences, for operations and for safety standards.
Obviously, as the honourable Member rightly says, these rules need to be supplemented and reinforced and the Commission will, I hope, table some proposals as quickly as possible. These proposals will be examined by the Council and this House within the framework of the regulation procedure with which you are familiar.
We also need to work with the International Civil Aviation Organization which is, of course, a key partner in this sector and the French Presidency is determined to push ahead with air travel safety. It has already started examining new Commission proposals adopted last June with a view to setting up Community safety rules for airports, air traffic control and aviation services.
(ES) Thank you very much for your lengthy reply, Mr President-in-Office of the Council. It was very comprehensive.
My supplementary question is simply that some have said that the increase in accidents is linked to airlines' efforts to compete with each other in offering cheap flights. Consumers are very happy to pay less to fly, but I do not know whether the Commission has any studies establishing a link between low-cost flights and the increase in the number of air incidents.
My point relates to this whole question of air safety. There have been a number of incidents reported where passengers, sometimes British, sometimes of other nationalities, have taken on too much alcohol during the flight and been a danger to other passengers and indeed the whole aircraft.
Do you think that there is a case for not allowing passengers on board aeroplanes who have alcohol with them?
President-in-Office of the Council. - (FR) I think that the Commission should examine all sources of danger within the framework of its proposals. If it appears - to reply to the last question by Mr Evans - that this is a source, as it may well be, then I agree. We also need to consider the conduct of passengers within this framework, which allows me to reply to Mr Ortega, because it is not on low-cost flights that this sort of incident occurs, because sales are without doubt more limited.
However, in reply to Mr Ortega, I know of no direct link between low-cost flights, if that is your question, and the number of accidents; what is true is that there is a link between companies seeking to reduce costs, especially in terms of maintenance, security and the lifetime of aircraft, and the number of accidents. This is where we need to fight and to ensure through existing committees and, more importantly, the CESAR project, that there is better control of the operations of these companies, especially maintenance operations which, as the enquiry will show, are at the origin of these disasters in certain cases, of which you were unfortunately the victims. I believe that we really should pay particular attention to this phenomenon.
Thank you, even if I am interrupting. All we would like are assurances - we are slightly off the point, trespassing on the generosity of the Chair - would you please do something about access to Strasbourg, so that we can fly into Strasbourg Airport and get to this place? Strasbourg is a beautiful city but we cannot get here, and that is why we all complain about the sessions here.
President-in-Office of the Council. - (FR) I am delighted to be able to reply to Mrs Doyle, of whom I am very fond and for whom I have a great deal of affection. I would like to point out that we are making a serious effort to improve access to Strasbourg and that, as you know, we are subsidising five airline companies. The French Government, to change hat for a moment, is spending more than 22 million in order to guarantee that these airlines fly into Strasbourg. We have also tried to improve rail access between Brussels and Strasbourg with the deviation via Roissy and a link between Thalys and the TGV. We clearly need to do more. We shall try and continue. We are currently discussing how to keep improving services to what you referred to - and I share your feelings here - as this beautiful city.
Subject: Electronic passports
With the absence of a visual check by a responsible officer, what assurances can the Council give that the use of electronic passports at some airports will not lessen security or increase the opportunity for impersonation?
President-in-Office of the Council. - (FR) Mr President, in reply to Mr Evans, the Council actually places great importance on reinforcing controls on the external borders of the European Union, something that has again been emphasised this morning.
We do not want to construct a fortress Europe but we have to bear in mind that the Schengen area has been enlarged and that Schengen must function in a totally effective way, and that it is our common responsibility to combat cross-border crime and to ensure that illegality is completely deterred.
The Council has accordingly seen to it that better use is made of new technology in managing our external borders. The Commission has issued a wholly welcome communication entitled 'Next steps in managing border controls in the European Union', which seems to us to be an excellent proposal.
It is also essential that facilitating controls at border checkpoints, and I can reassure Mr Evans on this, does not bring into question the integrity and security of the Schengen area. Automated verification of travellers' identity must not lead to a diminution in border security.
As you know, Regulation 2252/04 provides guarantees; this document establishes precise standards for biometric identifiers to be integrated into passports and travel documents issued by Member States. These provisions allow passports to become more secure and enable us to fight effectively against document falsification, by establishing a more reliable link between the document and its owner. The guarantees contained in this regulation must be strengthened and we must continue this initiative - that is the whole idea of the pact on immigration and asylum that President Sarkozy described at some length in the sitting this morning.
What matters is that we have the legal framework in place for action; what also matters, Mr Evans, is that we now have at the same time, through the pact, a common political will to ensure the security that is essential within the context of an enlarged area of freedom.
Like the minister, I have no wish to make Europe into a fortress, and I want sensible security checks and to use new technology. But I have witnessed the use of these passports, and I wonder if he can tell me where I am going wrong, because what happens is a person in possession of an electronic passport comes up to a machine, places his or her passport on the reader and then walks through if the passport is in order. I cannot see how that is doing anything other than checking whether that person is in possession of a valid passport.
What it is not doing is checking that the person has one that has been issued in his or her name. My understanding, therefore, is that there would be nothing to stop me using your passport, Minister - providing you were to lend it to me - to go through a check, because there is nobody there to see whether the picture and the person is the same, or I could be using the passport of a distinguished person like Mr McMillan-Scott.
I wonder if you can give me an assurance as to where the check is actually taking place concerning the ownership and the actual identity of the person.
President-in-Office of the Council. - (FR) That is an easy question, for which I am grateful to you, Mr Evans. No, I believe most seriously that if there is a loophole at the identity check level, and that is something that I must check, then we must really make sure we have proof of identity. That seems quite clear to me. We cannot have passport swaps.
I shall therefore keep your observations in mind. We shall check what you have said, and you can rest assured that, within the context of measures available to the Council and the work on implementing the Pact on Immigration and Asylum, we shall look once more at whether it is advisable to reinforce this point within the framework of the Schengen area. That must be done.
Subject: Volunteering
Could the Council say if the French Presidency would be supportive of asking Eurostat to recommend implementation of the UN Handbook on non-profit institutions in the system of national accounts in light of the fact that this is one area of the statistical system that touches the citizens of Europe in a direct way and therefore validates the involvement of citizens in voluntary activities by giving it explicit visibility in the statistical system for the first time?
President-in-Office of the Council. - (FR) Mr President, in answer to Mrs Harkin, the Commission, as she knows, undertook discussions within the Committee on Monetary, Financial and Balance of Payments Statistics; that is Eurostat, I suppose. At the end of these discussions, the committee considered that additional research needed to be carried out at the academic level in order to define harmonised identification criteria for non-profit institutions, so that reliable comparisons could be made in time and space between these institutions. Accordingly, this question of statistics is important, because it is true that structures within the voluntary sector are very varied, and we must understand these structures better. However, what matters, and I should like to assure the honourable Member on this point, is that in the Council we are extremely attached to developing the voluntary sector. It is an issue for citizens to make the European ambition their own, especially for younger people. We have seen recently, from the latest studies, that they are not naturally the greatest europhiles, in spite of the opportunities that they have been given.
In November, therefore, the Council's 'Education, Youth and Culture' programme should be adopting a recommendation on mobility for young voluntary workers in Europe so as to encourage voluntary work at the European level and so provide a clearer image of Europe, particularly for our younger fellow citizens.
First of all, I thank the presidency for its reply and, indeed, commend the French presidency for its initiative on mobility. However, your response quotes a letter here from the European Commission which is nothing more than a red herring, because it says that the emphasis was put on the diversity of legal status and the lack of harmonised criteria for identifying non-profit activities in the different countries. Minister, you are very well aware that 32 countries already produce these NPIs including, I am delighted to say, France, and the Czech Republic, who will be holding the presidency of the Council from January. So I believe that the Commission is, as I said, introducing red herrings and dragging its heels on this, and, given that France is itself producing these accounts, I would be very pleased to hear that you would at least recommend to Eurostat that they recommend to all EU countries that they produce these accounts.
- (SK) More than 100 million Europeans of varying ages and varying religious beliefs and nationalities carry out voluntary work and the social capital represented by active volunteering plays a vital role in local democracy through a multi-layered partnership. I therefore support the plan to declare 2011 the European Year of Volunteering. Does the Council not think that we could and should do a lot more in this area up to 2011 than we have done to date?
(DE) My question relates to how these statistics are collated. Time and again, we see that statistics in Europe list the various countries such as Germany, Spain, Poland and so on, but rarely if ever relate to Europe as a whole, the Europe of 27; and yet these statistics are then compared against the USA, India or China. We should endeavour to ensure that the Europe of 27 is visible in these statistics, precisely because voluntary work is particularly important to us.
President-in-Office of the Council. - (FR) I believe that it is really important, and I shall reply first to Mrs Pleštinská, then come back to Mrs Harkin and Mr Rübig, to see to it that the voluntary sector has a symbol and that 2011 should be the year of the voluntary sector. That is why the French Presidency wishes to prepare for this and really to encourage youth mobility and see to it that progress is made in developing voluntary services across Europe.
In reply to the question on statistics, I should like to go back to an exchange with Mrs Doyle. As Mr Rübig has said, I am truly in favour of a better knowledge of what Europe is doing in community and charitable terms, and also of more transparency. However, we can also easily perceive what is the extension of the European humanist tradition in relation to other regions of the world, notably the United States, but equally elsewhere, and I am thinking here of what can exist in Asia.
However, and I am no specialist on this question, we must also ensure that there is a good balance between statistical requirements and greater simplicity, and try to simplify and alleviate the burdens on structures that sometimes have few resources. Personally, I am in favour of good statistical knowledge, of going in the direction of what you are recommending. I am against uniformity in this area: I believe that it is also important to maintain a certain diversity, and I do not see that this would in any way prevent this good statistical approach. On the other hand, what appears important to me is to ensure that requirements, the usefulness of which I understand, and which must exist, are proportionate to what we are trying to achieve, to simplify burdens, particularly for those structures that are the most lacking in terms of administration.
Questions 10 and 11 have been merged as they are very similar, but their authors will both get the chance to put supplementary questions to the Minister.
Subject: EU policy on GM products
Do the Presidency and the Council agree that the current EU 'zero tolerance' policy which bans the import of non-EU approved products - containing an adventitious or low-level presence of GMOs - is causing a major supply problem for EU farming businesses dependent on grain and feed imports?
These products often contain previously EU-approved GM varieties yet if the smallest trace of unauthorised GM is found they are banned and destroyed. This process lacks scientific rigour and integrity.
A recent report by the Joint Research Centre (JRC) of the Commission has concluded that 'no demonstration of any health effects of GM food products submitted to the regulatory process has been reported so far'.
Given the finding of the JRC report and given the undue delay in the assessment process of GM varieties, what action will the Presidency take to ensure prompt safety assessments of GM products in the European Union?
Subject: Discussions on the strategic aspects of GMOs
Member States were recently invited by the President of the European Commission to nominate high-level officials to participate in discussions on the strategic aspects of GMOs. The issues being addressed within the group include the functioning of the approval procedures, the impact of asynchronous GM authorisation, and debate within the general public on the question of GMOs. The first meeting of the high-level group was held on 17 July; another is scheduled for this month.
Can the Council indicate what progress is being made in the discussions and when the high-level group expects to be able to report?
Can the Council comment on how the objectives and recommendation(s) of the high-level group might differ from those of the GM working group, put in place by the Environment Council?
President-in-Office of the Council. - (FR) Mr President, this is my chance to reply in the same terms to Mrs Doyle and Mrs McGuinness, I am pleased to say. The French Presidency decided to carry on the complex and politically very sensitive debate on GMOs - debates that were begun by the previous presidency in order to arrive at a conclusion on this subject before the end of the year.
Yesterday, Mrs Doyle, Mrs McGuinness, the Environment Council had an exchange of views on GMOs following an informal meeting of environment ministers held last July at Celle Saint-Cloud, as you know. This discussion will be continued with a view to operational conclusions for the December Council, at the end of the French Presidency.
What at this stage are the directions the debates are taking? The first is to strengthen the means for environmental inspections and assessments by harmonising them at European level, and quite clearly, in this connection, I shall not miss the opportunity to report back on the results of these reflections in December.
Within the context of these reflections, we must equally take account of the socio-economic criteria in managing GMO-related risks, and look into how we can improve the application of scientific expertise, establish harmonised labelling thresholds, and finally take into account the fragility of certain sensitive or protected areas.
Therefore, as you know, President Barroso has set up a high-level group to address this question, and I think that you should see with the Commission what stage the work of this group has reached. No report has been published at this stage. The group is examining the legislative framework, the associated issues, between trade and the environment, and the rise in the prices for agricultural products and its impact on the GMO issue.
What matters, as I have said, is what has come before the Council, and the need to ensure that new guidelines relating to environmental assessments are adopted quickly so as to take account of the long-term environmental risk of GMOs. This is what I wanted to point out.
I thank the presidency for their answer, but notwithstanding the awaited report by the high-level group, if the role of the World Trade Organisation means anything, should it not include - at the very least - a unified process for safety assessment and authorisation of GM products traded at global level? Because surely we are not saying that the United States, Australian and Japanese consumers are put at greater risk by their GM safety assessment procedures and authorisations, which are extremely efficient? Finally, would the presidency not agree that anything other than peer-reviewed, science-based safety assessment and authorisation procedures for GMOs would lack integrity and bring our legislation in this House into disrepute?
I think your merging of the two questions left me short, if you may, because my question is very specific. First of all I am not sure that there was full cooperation with this high-level group, but I would like to know what progress, if any, has been made, and when they will report, because it seems to me that Europe is more about activity on GM than on action, and what we need is action, because we have a situation where a very large country like the US, and others, are very happy about the way they assess GM, and Europe wants different criteria. I hear from your answer that you are looking for much more 'strict' - whatever that might mean - and therefore leave us with the same problem.
It was actually the Council that asked for the questions to be put together.
President-in-Office of the Council. - (FR) I accept my responsibilities. Mr President, I can assure you that you are not here for nothing. I accept all my responsibilities in this connection and I apologise with regard to Mrs McGuinness.
In response to Mrs Doyle, on the question of possible reviews, particularly peer reviews, the Council has begun a very fruitful exchange of views with experts from EFSA, in particular as regards environmental risk assessment. These discussions have made a positive contribution, particularly on the theme linked with reinforcing assessment in matters of the environment, on improving the application of technological expertise, as I have told you, and taking account of certain sensitive areas.
Having a peer review seems to me to be really going in the right direction. I consider it would be a healthy development. As regards the concerns expressed by Mrs McGuinness, I believe that we cannot dispense with a rigorous assessment of the long-term environmental consequences of using GMOs. I am aware of American tendencies in this matter. As regards European concerns, we must also bear long-term concerns in mind, and therefore be really very rigorous in the assessment that we must conduct.
Subject: Situation in Zimbabwe
Could the Council indicate if it has re-evaluated its stance on the situation in Zimbabwe, due to the fact that at the time of writing the efforts to broker an agreement by Thabo Mbeki have failed and the people of Zimbabwe continue to suffer hardship, while the European Union continues to be a bystander viewing the failed negotiations?
President-in-Office of the Council. - (FR) Mr President, in response to Mr Higgins, we continue to pay extremely close attention to the situation in Zimbabwe and to be very concerned by it. That is why we have condemned the violence from the beginning of last April. We have condemned the way in which the elections were conducted, but I shall not return to that subject. As the European Union, we have tried to get the Security Council to pass a very serious resolution on Zimbabwe.
After the agreement providing for a unity government that was signed under the auspices of the SADC on 15 September, the European Union has approached its partners with a view to forming a credible unity government as quickly as possible, in other words to give effect to the will of the people of Zimbabwe, as expressed on 29 March.
The negotiations are continuing, but after President Mugabe's plan to reserve the important portfolios for his party (I remind you that it lost the election, the second round of which was fraudulent), these efforts at mediation have failed. The Council has indicated that it will continue to monitor the situation very closely.
It has, moreover, encouraged the mediation efforts of the SADC, under the leadership of President Mbeki, to arrive at a more satisfactory result with regard to the choice made by the people of Zimbabwe on 29 March. If these efforts continue to be blocked, we are ready to take additional measures by way of sanctions directed at the Zimbabwean authorities.
Given the very grave humanitarian situation, we do not wish the population to become a victim of this situation, and that is why the Commission has just released an additional amount of EUR 10 million to deal with the situation in which the people of Zimbabwe find themselves.
In conclusion, as regards the economic and social aspect, I should remind Parliament that the Union is ready, once a credible unity government is in place, to adopt measures supportive of the consolidation of democracy and of economic recovery in that country.
I should therefore remind you that we remain vigilant and remind you of the fact that the European Union remains active on all fronts - political, diplomatic, economic and humanitarian - to ensure that justice be given to the people of Zimbabwe.
I have two supplementaries to this question, but this will be the last question. I am afraid that I am going to have to draw things to a close now. I would like to thank the Minister for his very comprehensive replies. Anybody who is in the Chamber and has a question down will receive a written reply.
(Interjection from the floor by Gay Mitchell)
I realise your problem, Mr Mitchell. I am keeping to the time. If others do not then that is their problem, but I can answer for myself. I said at the beginning of Question Time that we would finish at 19.00.
(Interjection from the floor by Gay Mitchell)
We try and maintain some order here, and I appreciate your concern.
(Interjection from the floor by Gay Mitchell)
I note your comments but I do not think I am to blame for that.
(GA) Mr President-in-Office of the Council, the Council is aware that the NDC (the National Democratic Conference) is seeking new elections and that the plans to organise talks on power-sharing in Swaziland have been postponed for a week.
This postponement has arisen from the refusal to provide the opposition leader Morgan Tsvangirai with a passport. Do you think, Minister, that this is correct or helpful? And are you now confident a sustainable long-term arrangement may be established?
I am just wondering if there has been any engagement directly by the European Union with the stakeholders involved in the political process in Zimbabwe. Even if it does resolve its political issues in the morning, it will require a huge level of support, both economically and also in relation to building up new trade relations. I am just wondering if there has been any engagement with stakeholders by the European Union.
President-in-Office of the Council. - (FR) First of all, as Mr Higgins has indicated, the situation remains of great concern, and we understand what makes the solutions that have been proposed unacceptable at this time to the leaders of the opposition, but I believe that there is to be a tripartite meeting of the political organs of the SADC, that is of Swaziland, Angola and Mozambique, in Harare on 27 October next.
In response to Mr Burke, it is clearly difficult to keep contact, given the lot that is Mr Tsvangirai's. His passport has been confiscated and not returned to him; he did not come to Swaziland. The Commission, and equally the President-in-Office of the Council of Ministers, Bernard Kouchner, are quite clearly keeping themselves informed, and in very close contact with the representatives of the SADC and of Mr Mbeki. For our part, we can only ensure that relations with Zimbabwe are restored, but only when the rule of law is guaranteed and when a satisfactory solution has emerged. However, we have the maximum contacts that are possible in the current situation, whether with Louis Michel or Bernard Kouchner.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.00 p.m. and resumed at 9.00 p.m.)